Citation Nr: 0910987	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-25 824	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

A separate Board decision dismisses the appeal due to the 
death of the veteran.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).    

On January 9, 2008, the Board issued a decision wherein the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder was denied. Thereafter, the 
Board was notified that the veteran had died in October 2006.

As a matter of law, appellants' claims do not survive their 
deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

As the veteran died before the Board denied the claim in 
January 2008, the Board had no jurisdiction to adjudicate the 
veteran's claim. See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In Landicho v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's action and dismiss the appeal. The vacatur of the 
Board's January 9, 2008 decision and dismissal of the appeal 
on these grounds ensures that the action ordered by the Board 
and the underlying decision by the RO have no preclusive 
effect in the adjudication of any accrued benefits claims 
derived from the veteran's entitlements, and which may ensue 
in the future. 

Therefore, consistent with the Court's reasoning set forth in 
Landicho, supra, and to accord due process, the Board will 
vacate its January 9, 2008 decision.  38 C.F.R. 
§ 20.904(a) (2008).  As noted in the above introduction 
section, a separate Board decision dismisses the appeal of 
the service connection claim.

Accordingly, the January 9, 2008 Board decision addressing 
the issue of entitlement to service connection for post-
traumatic stress disorder is vacated.


	
                        
____________________________________________
	L.M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



